DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The applicant submitted amended claims February 26, 2022 and are provided below. 
Authorization for this examiner's amendment was given via email from Gall C. Gotfried on February 26, 2022.CLAIMS:

1. 	(Amended) A method comprising:
	submitting, to one or more advertisement servers, an offer to display an advertisement at a computing device;
	receiving a plurality of advertising bids from the one or more advertisement servers, the plurality of advertising bids indicating corresponding advertisements and comprising corresponding bid amounts;
	determining that a given advertising bid of the plurality of advertising bids has been received from a bidder that has previously submitted an incorrect advertising bid 
	disqualifying the given advertising bid from the plurality of advertising bids resulting in a remaining set of advertising bids of the plurality of advertising bids;
	determining that at least a portion of a graphical element associated with one or more of the advertising bids is stored on a computing device;
, the factor being further computed based on a conversion rate adjusted based on the portion of the graphical element associated being stored on the computing device; and
	causing the advertisement corresponding to the selected given advertising bid to be displayed on the computing device.

2.	(Amended) The method of claim 1, further comprising:
	computing conversion rates for the advertisements corresponding to the plurality of advertising bids[[;]] 	

3.	The method of claim 2, further comprising computing the conversion rates based on an advertisement size, network characteristics of a network used by the computing device, and a topology of the network used by the computing device .

4.	The method of claim 2, wherein the given advertising bid that is selected corresponds to the first advertisement, further comprising transmitting instructions to the computing device for generating the first advertisement using at least the portion of the graphical elements that are stored on the computing device.

5.	The method of claim 2, further comprising:	identifying a first portion of the advertisement corresponding to the selected given advertising bid that is stored on the computing device; and	transmitting, to the computing device, a second portion of the advertisement that excludes the identified first portion.

6.	The method of claim 2, wherein the conversion rates of the advertisements are adjusted based on respective amounts of graphical elements, stored on the computing device, that are used to generate the respective advertisements.

7.	The method of claim 6, further comprising:	determining a first amount of graphical elements, stored on the computing device, that are used to generate the first advertisement, wherein the first advertisement corresponds to a first advertising bid of the plurality of advertising bids;	adjusting the conversion rate computed for the first advertisement by a first value based on the determined first amount;	determining a second amount of graphical elements, stored on the computing device, that are used to generate a second advertisement of the advertisements, wherein the second advertisement corresponds to a second advertising bid of the plurality of advertising bids, wherein the second amount is greater than the first amount; and	adjusting the conversion rate computed for the second advertisement by a second value based on the determined second amount, wherein the second value is greater than the first value.

8.	The method of claim 1, wherein the factor comprises technical capabilities of the computing device, and wherein a conversion rate that is computed for the advertisements is adjusted in response to determining that the computing device lacks capability to display a given advertisement.

9.	(Amended) The method of claim 1, wherein the incorrect advertisement bid incorrectly identified a size of the advertisement [[or]].

10.	The method of claim 1, wherein the incorrect advertisement bid includes a video for an advertisement that was an image.

11.	(Amended) A system comprising:	hardware processing circuitry;
	receiving a plurality of advertising bids from the one or more advertisement servers, the plurality of advertising bids indicating corresponding advertisements and comprising corresponding bid amounts;
	determining that a given advertising bid of the plurality of advertising bids has been received from a bidder that has previously submitted an incorrect advertising bid 
	disqualifying the given advertising bid from the plurality of advertising bids resulting in a remaining set of advertising bids of the plurality of advertising bids;
	determining that at least a portion of a graphical element associated with one or more of the advertising bids is stored on a computing device;
	selecting a given advertising bid from the remaining set of advertising bids based on a factor, associated with each advertising bid, that is computed as a function the corresponding bid amount of the respective advertising bid, the factor being further computed based on a conversion rate adjusted based on the portion of the graphical element associated being stored on the computing device; and
	causing the advertisement corresponding to the selected given advertising bid to be displayed on the computing device.

12.	(Amended) The system of claim 11, wherein the operations further comprise:
	computing conversion rates for the advertisements corresponding to the plurality of advertising bids



14.	The system of claim 12, wherein the given advertising bid that is selected corresponds to the first advertisement, and wherein the operations further comprise transmitting instructions to the computing device for generating the first advertisement using at least the portion of the graphical elements that are stored on the computing device.

15.	The system of claim 12, wherein the operations further comprise:	identifying a first portion of the advertisement corresponding to the selected given advertising bid that is stored on the computing device; and	transmitting, to the computing device, a second portion of the advertisement that excludes the identified first portion.

16.	The system of claim 12, wherein the conversion rates of the advertisements are adjusted based on respective amounts of graphical elements, stored on the computing device, that are used to generate the respective advertisements.

17.	The system of claim 16, wherein the operations further comprise:	determining a first amount of graphical elements, stored on the computing device, that are used to generate the first advertisement, wherein the first advertisement corresponds to a first advertising bid of the plurality of advertising bids;	adjusting the conversion rate computed for the first advertisement by a first value based on the determined first amount;	determining a second amount of graphical elements, stored on the computing device, that are used to generate a second advertisement of the advertisements, wherein the second advertisement corresponds to a second advertising bid of the plurality of advertising bids, wherein the second amount is greater than the first amount; and	adjusting the conversion rate computed for the second advertisement by a second value based on the determined second amount, wherein the second value is greater than the first value.

18.	The system of claim 11, wherein the factor comprises technical capabilities of the computing device.

19.	(Amended) The system of claim 18, wherein [[a]]the conversion rate that is computed for the advertisements is adjusted in response to determining that the computing device lacks capability to display a given advertisement.

20.	(Amended) A non-transitory machine-readable medium storing instructions that, when executed by at least one processor of a machine, cause the machine to perform operations comprising:	submitting, to one or more advertisement servers, an offer to display an advertisement at a computing device;
	receiving a plurality of advertising bids from the one or more advertisement servers, the plurality of advertising bids indicating corresponding advertisements and comprising corresponding bid amounts;
	determining that a given advertising bid of the plurality of advertising bids has been received from a bidder that has previously submitted an incorrect advertising bid 
	disqualifying the given advertising bid from the plurality of advertising bids resulting in a remaining set of advertising bids of the plurality of advertising bids;
	determining that at least a portion of a graphical element associated with one or more of the advertising bids is stored on a computing device;
	selecting a given advertising bid from the remaining set of advertising bids based on a factor, associated with each advertising bid, that is computed as a function the corresponding bid amount of the respective advertising bid, the factor being further computed based on a conversion rate adjusted based on the portion of the graphical element associated being stored on the computing device; and
	causing the advertisement corresponding to the selected given advertising bid to be displayed on the computing device.
                                                      Allowable Subject Matter
Regarding claims 1-20 the prior art fails to teach, suggest, or disclose the elements of independent claims 1, 11, and 20 have been considered and are found persuasive. 
The following is an examiner's statement of reasons for allowance: The prior art
of record, taken individually or in any combination, does not teach, inter alia, a method, and apparatus comprising: “determining that at least a portion of a graphical element associated with one or more of the advertising bids is stored on a computing device;
	selecting a given advertising bid from the remaining set of advertising bids based on a factor, associated with each advertising bid, that is computed as a function the corresponding bid amount of the respective advertising bid, the factor being further computed based on a conversion rate adjusted based on the portion of the graphical element associated being stored on the computing device;”
The prior art most closely resembling applicant's claimed invention is:
TORII.  (US 2018/0082159)
The present invention (the invention as described in claim 1) requires determining that at least a portion of a graphical element associated with one or more of the advertising bids is stored on a computing device;
	selecting a given advertising bid from the remaining set of advertising bids based on a factor, associated with each advertising bid, that is computed as a function the corresponding bid 
  TORII discloses methods and apparatus, The converter stores a conversion result of converting an object appearing in the PDL data multiple times into printable data in a storage device and reuses the conversion result for the object which appears after the conversion result has been stored, instead of converting the object into printable data. The reuse portion storage unit stores information indicating a portion of a page image described by the PDL data for which the conversion result has been reused. The reuse information output unit outputs reuse information indicating a portion of the page image for which the conversion result has been reused, by using the information stored in the reuse portion storage unit.  However does not disclose the aforementioned limitations as taught by the applicant. 	Also the NPL that closely resembles the applicant’s claims titled; Online Advertisement Campaign Optimization by Weiguo Liu. For example the NPL reference discloses, “An advertiser buys a banner space from an online publisher (or an advertising network) and inserts a graphic advertisement or a creative in the space for a specific audience population (e.g., a user in California). Anyone who visits the publisher's page from the specified population sees the ad impression. Most online ads are clickable. Total number of clicks on an ad divided by total number of ad impressions is called click through rate (CTR) of the ad. When a user clicks an ad, they are led to the corresponding landing page set up by the advertiser. On the landing page, the user may be involved in further actions such as purchasing, or filling up a form to indicate purchase intent. The former is typically called an action and the latter a lead. Respectively, an .
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/D.A.P/Examiner, Art Unit 3621      

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621